Citation Nr: 1621855	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  15-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether a timely notice of disagreement (NOD) was filed with respect to the effective date assigned for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) in a June 2010 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran asserts that his notice of disagreement should be considered timely, because his wife was informed that she was being placed in a "fiduciary" capacity for her husband in a May 2011 letter and in July 2011 the Veteran submitted his NOD.  See June 2013 NOD.  The Veteran's representative also emphasized in the May 2016 Appellant's Brief that the Veteran was found incompetent in September 2010; however, the same AOJ now holds the incompetent Veteran to a very strict filing requirement.  It appears based on these statements the Veteran contends that the time limit within which the claimant is required to challenge an adverse VA decision should be extended for good cause shown.  See 38 C.F.R. § 3.109(b) (2015).  

Thus, the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision has been raised by the record in a June 2013 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issue of whether a timely NOD was filed with respect to the effective date assigned for the grant of entitlement to a TDIU in a June 2010 rating decision is inextricably intertwined with the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision.  A grant of an extension to the time limit to submit a notice of disagreement for good cause would impact the decision on whether the RO received a timely NOD with respect to the effective date assigned for the grant of entitlement to a TDIU in the June 2010 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (holding that were a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board directs the RO to adjudicate in a rating decision the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision and provide the Veteran an opportunity to file a timely notice of disagreement and perfect an appeal as to this issue.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision.  

2.  If the decision regarding the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision is adverse afford the appellant appropriate notice.  After the perfection of the issue of entitlement to a time limit extension for good cause with respect to the submission of a notice of disagreement to the June 2010 rating decision, or the expiration of any applicable time period within which to perfect the appeal, the RO/AMC shall readjudicate the issue of whether a timely NOD was filed regarding the effective date assigned for the grant of TDIU in a June 2010 rating decision.  If the claim remains denied, the RO/AMC shall provide the Veteran and his representative with an appropriate supplemental statement of the case and allow an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




	

